DETAILED ACTION
This office action is in response to application filed on June 4, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0125]: Language “The information storing unit 520 may be store type information on a type of the exercise instrument on which the information acquiring unit 510 is mounted … In this case, the information storing unit 520 may be store type information indicating that the type of the exercise instrument on which the information acquiring unit 510 is mounted is a barbell” should read “The information storing unit 520 may information on a type of the exercise instrument on which the information acquiring unit 510 is mounted … In this case, the information storing unit 520 may 
[0127]: Language “The information processing unit 530, based on the exercise instrument information, user exercise information including time-series information regarding a use of the exercise instrument by the user” should read “The information processing unit 530, based on the exercise instrument information, may generate user exercise information including time-series information regarding a use of the exercise instrument by the user” in accordance with details at [0138].  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim language should read “The apparatus of claim 1, wherein the information acquiring unit includes an acceleration sensor and is configured to determine whether the portion of the exercise instrument exists in the exercise instrument using an acceleration value measured by the acceleration sensor”.  
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:
Claim language should read “The method of claim 9, wherein the first step comprises determining whether the portion of the exercise instrument exists in the exercise instrument using an acceleration value measured by an acceleration sensor”.  
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language “a first step of generating, using the information acquiring unit …” should read “a first step of generating, using an information acquiring unit …” to correct for lack of antecedence basis.  
Claim language “a second step of obtaining, using the information processing unit …” should read “a second step of obtaining, using an information processing unit …” to correct for lack of antecedence basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “The apparatus of claim 1, wherein the information acquiring unit includes an acceleration sensor and is configured to determine whether said portion exists in the exercise instrument using an acceleration value measured by the acceleration sensor” which is unclear as to the use of the word “exist” since claim 1 recites “a portion of the exercise instrument which moves by a force exerted by the user”. Similar language is recited in claim 12.
The original specification describes “For example, it may be assumed that the exercise instrument is the weight training machine 300 illustrated in FIG. 7A, said portion can be the disks 310. In this assumption, if six disks among the disks 310 by the exercise performed by the user 200, the weight of said portion will be 30 kg. However, if the user 200 stops performing the exercise such that none of the disks 310 moves, it may be considered that said portion does not exist anymore, and thus, the weight of said portion will be 0. The determination on whether the portion exists in the exercise instrument can be carried out by an acceleration sensor to be described later” (see [0124]). In other words, based on the acceleration, it can be determined whether or not the portion of the exercise instrument moves, instead of exists.
For examination purposes, claim language is interpreted as “The apparatus of claim 1, wherein the information acquiring unit includes an acceleration sensor and is configured to determine whether said portion moves in the exercise instrument using an acceleration value measured by the acceleration sensor”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to an apparatus, which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “an information processing unit configured to generate, based on the exercise instrument information, user exercise information including time-series information regarding a use of the exercise instrument by the user” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or using mathematical concepts to obtain additional data (e.g., process exercise instrument use as a time-series representation). Except for the recitation of generic computer components (e.g., a computer process an information processing unit, see specification at [0140]) and the type of data being evaluated (i.e., exercise information), the limitation in the context of the claim mainly refers to performing a mental observation/evaluation/judgment and/or applying mathematical concepts to manipulate the collected data.
	
Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“An exercise information management apparatus, comprising an information acquiring unit and an information processing unit”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), while merely appending instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see specification at [0140], see MPEP 2106.05(f)),
“an information acquiring unit to be mounted on an exercise instrument used for exercise performed by a user and configured to generate exercise instrument information including weight information of a portion of the exercise instrument which moves by a force exerted by the user,” which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) using elements recited at a high level of generality (i.e., exercise instrument) (see MPEP 2106.05(g)), while merely appending instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (i.e., an information acquiring unit, see specification at [0140]) (see MPEP 2106.05(f)), and
“an information processing unit configured to obtain the exercise instrument information from the information acquiring unit,” which also adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) while merely appending instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (i.e., an information processing unit and the information acquiring unit, see specification at [0140]) (see MPEP 2106.05(f)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements: 
generally link the use of the judicial exception to a particular technological environment or field of use (e.g., exercise data management), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h));
recite extra-solution activities (i.e., mere data gathering by selecting a particular data source/type to be manipulated) using elements (i.e., exercise instrument) specified at a high level of generality, which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)); and
append generic computer components (i.e., An exercise information management apparatus, comprising an information acquiring unit and an information processing unit) used to facilitate the application of the abstract idea (i.e., mere computer implementation), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2).
The claim is not patent eligible.

Similarly, independent claims 9 and 17 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 3-8 and 11-16), that under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 2-4, 7-8, 10-12 and 15-16), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 6-7, 9-12, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20080242512 A1), hereinafter ‘Kim’.
Regarding claim 1. 
Kim discloses:
An exercise information management apparatus (Fig. 1, item 100 – “exercise system”; [0001], [0041]: an exercise system receives, records and displays information relating to physical exercise), comprising: 
an information acquiring unit (Fig. 1, item 110 – “instrumented weight pin”; [0045]-[0046]: an instrumented weight pin includes sensors, such as a load sensor (Fig. 2, item 224), in a sensor assembly (Fig. 2, item 220) (see also [0047] regarding instrumented weight pin having a data acquisition module)) to be mounted on an exercise instrument (Fig. 1, item 101 – “exercise machine”) used for exercise performed by a user (Fig. 1, item 106 – ‘user’; [0041]: the instrumented weight pin containing the sensor assembly is mounted on an exercise machine operated by a user (see also [0012])) and configured to generate exercise instrument information including weight information of a portion of the exercise instrument which moves by a force exerted by the user ([0042]-[0043], [0046], [0049]: instrumented weight pin includes instrumentation that enables the pin to acquire and store information about the exercise set, such as amount of weight lifted by the user when operating the exercise machine); and
an information processing unit (Fig. 1, item 110 – “instrumented weight pin”;  [0047]: instrumented weight pin includes electronic circuitry (Fig. 2, item 234) having a microprocessor (see also [0094] regarding data acquisition module recording data, which is later downloaded to a user computer for processing)) configured to obtain the exercise instrument information from the information acquiring unit ([0049]: sensor communicates information to electronic circuitry) and to generate, based on the exercise instrument information, user exercise information including time-series information (Figs. 14A-D and 15A-B; [0098], [0102]: different displays of exercise data are presented to the user) regarding a use of the exercise instrument by the user ([0054], [0063]: electronic circuitry receives sensor data and converts it into corresponding weight for the particular exercise set).  

Regarding claim 2.
Kim discloses all the features of claim 1 as described above.
Kim further discloses:
the information processing unit is disposed in a portable electronic device of the user ([0043]: instrumented weight pin can be used on different machines, providing portability (see also [0030], [0047] and [0068] regarding the data acquisition module, which carries the electronic circuitry being detachable; and [0032] and [0111] regarding wearable computers being employed to execute the process)), and the information acquiring unit comprises a wireless communication module (Fig. 7, item 762 – ‘transceiver’) for transmitting the exercise instrument information to the information processing unit ([0030], [0034], [0068], [0087], [0115]: data acquisition module of the instrumented weight pin is detachable and can transfer data to other signal-processing devices wireless (see also [0064])).  

Regarding claim 3.
Kim discloses all the features of claim 2 as described above.
Kim further discloses:
the apparatus further comprises an information storing unit (Fig. 1, item 120 – “machine information unit”) which stores type information on a type of the exercise instrument on which the information acquiring unit is to be mounted ([0044]: machine information unit contains information about the exercise machine such as machine identification information), 
the information acquiring unit is configured to obtain the type information from the information storing unit ([0044]: machine information is transmitted to the pin for storage and processing) and to generate an exercise instrument recognition signal determined based on the type information and transmit the exercise instrument recognition signal to the information processing unit ([0064]: machine information unit includes a transponder tag that is activated by signals from the transceiver included in the instrumented weight pin, the activation allowing for transmission of the machine information to the transceiver for association with the performance data (see also [0072])), and 
the information processing unit is configured to recognize, based on the exercise instrument recognition signal, the type of the exercise instrument used by the user ([0072]-[0073]: machine information is used for converting raw force sensor data into actual exercise weights (see [0098] and [0102] regarding displays including information about particular machines being used, which implies machine recognition)).  

Regarding claim 4.
Kim discloses all the features of claim 1 as described above.
Kim further discloses:
the information acquiring unit includes an acceleration sensor (Fig. 7, item 758 – ‘accelerometer’) and is configured to determine whether said portion exists in the exercise instrument using an acceleration value measured by the acceleration sensor ([0028], [0063]: instrumented weight pin includes an accelerometer that detects motion of the pin, this motion data being transmitted to the microprocessor for determination of various performance parameters (see also [0069] and [0114] regarding accelerometer data corresponding to movement of weight stack during exercise, which is used to determine number of repetitions, and [0091] regarding lack of accelerometer data indicating user is done with machine – no movement)).  

Regarding claim 6. 
Kim discloses all the features of claim 1 as described above.
Kim further discloses:
the user exercise information includes at least one of type information of the exercise instrument, the weight information corresponding to each type of the exercise instrument, and information on a time period or number of times of the use of the exercise instrument by the user (Figs. 14A-D and 15A-B; [0098], [0102]: different displays of exercise data are presented to the user).  

Regarding claim 7. 
Kim discloses all the features of claim 1 as described above.
Kim further discloses:
the information acquiring unit comprises a pressure sensor (Fig. 2, item 224 – “load sensor”) which measures a pressure exerted thereon by said portion of the exercise instrument and is configured to generate the weight information based on a value of the pressure ([0046], [0049], [0054]: instrumented weight pin includes a load sensor in the sensor assembly; when the weights press the sensor, this information is communicated to electronic circuitry for converting it into weight for the particular exercise set).  

Regarding claim 9. 
Kim discloses:
An exercise information management method (Fig. 12) performed by an exercise information management apparatus (Fig. 1, item 100 – “exercise system”; [0001], [0041]: an exercise system receives, records and displays information relating to physical exercise) including an information acquiring unit (Fig. 1, item 110 – “instrumented weight pin”; [0045]-[0046]: an instrumented weight pin includes sensors, such as a load sensor (Fig. 2, item 224), in a sensor assembly (Fig. 2, item 220) (see also [0047] regarding instrumented weight pin having a data acquisition module)) and an information processing unit (Fig. 1, item 110 – “instrumented weight pin”;  [0047]: instrumented weight pin includes electronic circuitry (Fig. 2, item 234) having a microprocessor (see also [0094] regarding data acquisition module recording data, which is later downloaded to a user computer for processing)), comprising: 
a first step of generating, using the information acquiring unit to be mounted on an exercise instrument (Fig. 1, item 101 – “exercise machine”) used for exercise performed by a user (Fig. 1, item 106 – ‘user’; [0041]: the instrumented weight pin containing the sensor assembly is mounted on an exercise machine operated by a user (see also [0012])), exercise instrument information including weight information of a portion of the exercise instrument which moves by a force exerted by the user ([0042]-[0043], [0046], [0049]: instrumented weight pin includes instrumentation that enables the pin to acquire and store information about the exercise set, such as amount of weight lifted by the user when operating the exercise machine); and 
a second step of obtaining, using the information processing unit, the exercise instrument information from the information acquiring unit ([0049]: sensor communicates information to electronic circuitry) and generating, based on the exercise instrument information, user exercise information including time-series information regarding a use of the exercise instrument by the user (Figs. 14A-D and 15A-B; [0098], [0102]: different displays of exercise data are presented to the user) regarding a use of the exercise instrument by the user ([0054], [0063]: electronic circuitry receives sensor data and converts it into corresponding weight for the particular exercise set).  

Regarding claim 10. 
Kim discloses all the features of claim 9 as described above.
Kim further discloses:
the information processing unit is disposed in a portable electronic device of the user ([0043]: instrumented weight pin can be used on different machines, providing portability (see also [0030], [0047] and [0068] regarding the data acquisition module, which carries the electronic circuitry being detachable; and [0032] and [0111] regarding wearable computers being employed to execute the process)), and the information acquiring unit comprises wireless communication module (Fig. 7, item 762 – ‘transceiver’) for transmitting the exercise instrument information to the information processing unit ([0030], [0034], [0068], [0087], [0115]: data acquisition module of the instrumented weight pin is detachable and can transfer data to other signal-processing devices wireless (see also [0064])).  

Regarding claim 11. 
Kim discloses all the features of claim 10 as described above.
Kim further discloses:
the exercise information management apparatus further comprises an information storing unit (Fig. 1, item 120 – “machine information unit”) which stores type information on a type of the exercise instrument on which the information acquiring unit is to be mounted ([0044]: machine information unit contains information about the exercise machine such as machine identification information),
the first step comprises generating an exercise instrument recognition signal determined based on the type information ([0064]: machine information unit includes a transponder tag that is activated by signals from the transceiver included in the instrumented weight pin, the activation allowing for transmission of the machine information to the transceiver for association with the performance data (see also [0072])), and 
the second step comprises recognizing, based on the exercise instrument recognition signal, the type of the exercise instrument used by the user ([0072]-[0073]: machine information is used for converting raw force sensor data into actual exercise weights (see [0098] and [0102] regarding displays including information about particular machines being used, which implies machine recognition)).  

Regarding claim 12. 
Kim discloses all the features of claim 9 as described above.
Kim further discloses:
the first step comprises determining whether said portion exists in the exercise instrument using an acceleration value measured by an acceleration sensor (Fig. 7, item 758 – ‘accelerometer’; [0028], [0063]: instrumented weight pin includes an accelerometer that detects motion of the pin, this motion data being transmitted to the microprocessor for determination of various performance parameters (see also [0069] and [0114] regarding accelerometer data corresponding to movement of weight stack during exercise, which is used to determine number of repetitions, and [0091] regarding lack of accelerometer data indicating user is done with machine – no movement)).  

Regarding claim 14. 
Kim discloses all the features of claim 9 as described above.
Kim further discloses:
the user exercise information includes at least one of type information of the exercise instrument, the weight information corresponding to each type of the exercise instrument, and information on a time period or number of times of the use of the exercise instrument by the user (Figs. 14A-D and 15A-B; [0098], [0102]: different displays of exercise data are presented to the user).  

Regarding claim 15. 
Kim discloses all the features of claim 9 as described above.
Kim further discloses:
the information acquiring unit comprises a pressure sensor (Fig. 2, item 224 – “load sensor”) which measures a pressure exerted thereon by said portion of the exercise instrument, and the first step comprises generating the weight information based on a value of the pressure ([0046], [0049], [0054]: instrumented weight pin includes a load sensor in the sensor assembly; when the weights press the sensor, this information is communicated to electronic circuitry for converting it into weight for the particular exercise set).  

Regarding claim 17. 
Kim discloses:
A non-transitory computer-readable storage medium (Fig. 7, item 754 – ‘memory’) including computer executable instructions, wherein the instructions, when executed by a processor (Fig. 7, item 750 – ‘microprocessor’), cause the processor to perform an exercise information management method (Fig. 12; [0001], [0041]: an exercise method receives, records and displays information relating to physical exercise, the method including an instrumented weight pin having processor and memory (see [0045] and [0063]) ), the method comprising: 
a first step of generating, using the information acquiring unit (Fig. 1, item 110 – “instrumented weight pin”; [0045]-[0046]: an instrumented weight pin includes sensors, such as a load sensor (Fig. 2, item 224), in a sensor assembly (Fig. 2, item 220) (see also [0047] regarding instrumented weight pin having a data acquisition module)) to be mounted on an exercise instrument (Fig. 1, item 101 – “exercise machine”) used for exercise performed by a user (Fig. 1, item 106 – ‘user’; [0041]: the instrumented weight pin containing the sensor assembly is mounted on an exercise machine operated by a user (see also [0012])), exercise instrument information including weight information of a portion of the exercise instrument which moves by a force exerted by the user ([0042]-[0043], [0046], [0049]: instrumented weight pin includes instrumentation that enables the pin to acquire and store information about the exercise set, such as amount of weight lifted by the user when operating the exercise machine); and 
a second step of obtaining, using the information processing unit (Fig. 1, item 110 – “instrumented weight pin”;  [0047]: instrumented weight pin includes electronic circuitry (Fig. 2, item 234) having a microprocessor (see also [0094] regarding data acquisition module recording data, which is later downloaded to a user computer for processing)), the exercise instrument information from the information acquiring unit ([0049]: sensor communicates information to electronic circuitry) and generating, based on the exercise instrument information, user exercise information including time-series information regarding a use of the exercise instrument by the user (Figs. 14A-D and 15A-B; [0098], [0102]: different displays of exercise data are presented to the user) regarding a use of the exercise instrument by the user ([0054], [0063]: electronic circuitry receives sensor data and converts it into corresponding weight for the particular exercise set).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee (KR 101675548 B1, see translation), hereinafter ‘Lee’.
Regarding claim 5. 
Kim discloses all the features of claim 1 as described above.
Kim does not disclose:
the information processing unit is configured to recognize a type of the exercise instrument based on a result of a comparison of the exercise instrument information with predetermined reference exercise instrument information.  

	Lee teaches:
“On the other hand, when the period and size of the magnetic field change waveform generated during one exercise using the exercise device are compared, it can be used as a reference for distinguishing each exercise device … Accordingly, when the user executes the application in a state where the portable terminal 300 is mounted on the cradle 150 mounted on the fixed part 110 of the exercise device and performs exercise using the exercise device, the exercise part 120 rotates And the change of the magnetic field generated by the magnetic bodies 130 and 130'is detected by the three-axis geomagnetic sensor built in the portable terminal 300. Then, the application of the portable terminal 300, The detected three-axis magnetic field change data and the data already stored in the application database according to the type of the exercise device are compared with each other, so that the type of the exercise device in which the current user is exercising can be recognized” (p. 5, par. 4 and 6: machine information, such as magnetic field change waveform obtained when using machine, is compared to data stored in database to identify exercise device in use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Lee to configure the information processing unit to recognize a type of the exercise instrument based on a result of a comparison of the exercise instrument information with predetermined reference exercise instrument information, in order to facilitate identification of multiple machines during workout when having predetermined reference exercise instrument information for multiple machines.  

Regarding claim 13. 
Kim discloses all the features of claim 9 as described above.
Kim does not disclose:
the second step comprises recognizing a type of the exercise instrument based on a result of a comparison of the exercise instrument information with predetermined reference exercise instrument information.  

Lee teaches:
“On the other hand, when the period and size of the magnetic field change waveform generated during one exercise using the exercise device are compared, it can be used as a reference for distinguishing each exercise device … Accordingly, when the user executes the application in a state where the portable terminal 300 is mounted on the cradle 150 mounted on the fixed part 110 of the exercise device and performs exercise using the exercise device, the exercise part 120 rotates And the change of the magnetic field generated by the magnetic bodies 130 and 130'is detected by the three-axis geomagnetic sensor built in the portable terminal 300. Then, the application of the portable terminal 300, The detected three-axis magnetic field change data and the data already stored in the application database according to the type of the exercise device are compared with each other, so that the type of the exercise device in which the current user is exercising can be recognized” (p. 5, par. 4 and 6: machine information, such as magnetic field change waveform obtained when using machine, is compared to data stored in database to identify exercise device in use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Lee to incorporate the second step comprising recognizing a type of the exercise instrument based on a result of a comparison of the exercise instrument information with predetermined reference exercise instrument information, in order to facilitate identification of multiple machines during workout when having predetermined reference exercise instrument information for multiple machines.  

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Minami (US 20060234842 A1), hereinafter ‘Minami’.
Regarding claim 8 
Kim discloses all the features of claim 7 as described above.
Kim further discloses:
the information acquiring unit further comprises an acceleration sensor (Fig. 7, item 758 – ‘accelerometer’) which measures an acceleration of said portion of the exercise instrument ([0028], [0063]: instrumented weight pin includes an accelerometer that detects motion of the pin, this motion data being transmitted to the microprocessor for determination of various performance parameters (see also [0069] and [0114] regarding accelerometer data corresponding to movement of weight stack during exercise, which is used to determine number of repetitions, and [0091] regarding lack of accelerometer data indicating user is done with machine – no movement)) 

Kim does not explicitly disclose:
the information acquiring unit is configured to compensate the value of the pressure using a value of the acceleration so as to generate the weight information.  

Minami teaches:
“The load includes a dynamic load Fa and a static load Fs. The dynamic load Fa is a load which is applied to the pedal 5 when the position of the pedal 5 is changing and the pedal is moving with an acceleration α. At this time, the acceleration α is not equal to zero (acceleration α≠0), and the dynamic load Fa is represented as Fa=m*α+m*g (α≠0) based on the above-indicated formula (1). In contrast, the static load Fs is a load which is applied to the pedal 5 when the pedal 5 is stopped, or when the pedal 5 is moving at a constant speed (an acceleration α of the pedal α≈0). The static load Fs is represented as F≈mg because acceleration α≈0” ([0086]: load applied to a weight machine changes based on acceleration (see also [0087], and Kim at [0063], [0069] and [0114] regarding using accelerometer data being used to determine weight information)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Minami to configure the information acquiring unit to compensate the value of the pressure using a value of the acceleration so as to generate the weight information, in order to accurately determine weight information.  

Regarding claim 16. 
Kim discloses all the features of claim 9 as described above.
Kim further discloses:
the information acquiring unit further comprises an acceleration sensor (Fig. 7, item 758 – ‘accelerometer’) which measures an acceleration of said portion of the exercise instrument ([0028], [0063]: instrumented weight pin includes an accelerometer that detects motion of the pin, this motion data being transmitted to the microprocessor for determination of various performance parameters (see also [0069] and [0114] regarding accelerometer data corresponding to movement of weight stack during exercise, which is used to determine number of repetitions, and [0091] regarding lack of accelerometer data indicating user is done with machine – no movement)).   

Kim does not explicitly disclose:
the first step comprises compensating the value of the pressure using a value of the acceleration so as to generate the weight information.  

Minami teaches:
“The load includes a dynamic load Fa and a static load Fs. The dynamic load Fa is a load which is applied to the pedal 5 when the position of the pedal 5 is changing and the pedal is moving with an acceleration α. At this time, the acceleration α is not equal to zero (acceleration α≠0), and the dynamic load Fa is represented as Fa=m*α+m*g (α≠0) based on the above-indicated formula (1). In contrast, the static load Fs is a load which is applied to the pedal 5 when the pedal 5 is stopped, or when the pedal 5 is moving at a constant speed (an acceleration α of the pedal α≈0). The static load Fs is represented as F≈mg because acceleration α≈0” ([0086]: load applied to a weight machine changes based on acceleration (see also [0087], and Kim at [0063], [0069] and [0114] regarding using accelerometer data being used to determine weight information)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Minami to incorporate the first step comprising compensating the value of the pressure using a value of the acceleration so as to generate the weight information, in order to accurately determine weight information.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trzecieski; Michael, US 7988598 B2, Method and apparatus for interfacing between a wearable electronic device and a server and an article of fitness equipment
Reference discloses a method for recording a fitness routine and advising on equipment when particular fitness equipment is busy.
Orfield; Nolan, US 20160199697 A1, EXERCISE TRACKER
Reference discloses an exercise tracker including a force sensor that obtain a force signal representing force applied to a cable on an exercise machine in order to determine amount of weight lifted.
Bell; Edward J. et al., US 20120094804 A1, WEIGHT-LIFTING EXERCISE MACHINE
Reference discloses a weight lifting exercise machine that enables an athlete to track progress of exercise.
Garretson; Casey et al., US 20170128765 A1, Smart Barbell
Reference discloses an exercise system that allows a user to track and monitor exercise motions such as motion path and weight-load applied.
Adel; Michael A., US 20140248996 A1, EXERCISE RECORDATION METHOD AND SYSTEM
Reference discloses an exercise reporting and maintenance system that process weight and motion data to present information to a user.
KITAMURA TAKESHI, JP 2011136131 A, TRAINING CONTENTS DETECTING DEVICE AND WEIGHT TRAINING APPARATUS
Reference discloses acceleration sensors on weight equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857